Evidence cannot be given to prove that the son of one of the obligors was in duress, and that she executed the deed to procure his enlargement, and that the other obligor executed as her surety; for the duress of the son, who is a stranger to him, shall not render his deed invalid. He relied upon Cro. 2 Ba. Ab.
Quere: If the surety be compelled to pay the money, cannot he recover of the mother, who induced him to become surety upon an implied promise of indemnification? And if he can recover, it seems useless to say the mother shall be discharged in the first instance, but not him; for that makes her liable indirectly to what she cannot be more so directly. Either both should be discharged or neither. *Page 353